Citation Nr: 1317386	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  05-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to May 1988 and from November 1988 to May 1993. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing at the RO in September 2009; a transcript of the hearing is associated with the claims file.  In a June 2012 letter, the Veteran was informed that the Veterans Law Judge (VLJ) who had conducted the September 2009 Travel Board hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different VLJ.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  He was advised that he had 30 days to respond to the letter, and that, if he did not respond, the Board would assume that he wished to proceed without an additional hearing.  To date, the Veteran has not responded.  The Board will therefore assume that he does not want another hearing and render a decision on the available record. 

The issue on appeal was before the Board in January 2010 and September 2012 when it was remanded for additional development.

In a February 2013 rating decision, on remand, the Appeals Management Center granted service connection for posttraumatic stress disorder (PTSD), and assigned an initial 50 percent disability rating, effective February 18, 2003.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.


FINDING OF FACT

Hepatitis C was not present during service and is not etiologically related thereto.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was mailed letters in March 2003 and January 2010 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See February 2013 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA has also complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that all available service treatment records (STRs) and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; and, the Board is also unaware of any such evidence.  

The Veteran has also been afforded appropriate VA examinations to determine the etiology of his claimed hepatitis C.  Most recently, as directed by the September 2012 Board remand, a VA examination was provided in January 2013 so as to ascertain whether any currently-diagnosed hepatitis C is etiologically-related to service, specifically to include unprotected sex during service.  The examination included the requested opinion.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Discussion of the Veteran's September 2009 Travel Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue as listed above was identified at the hearing.  Information was elicited from the Veteran concerning the etiology of his hepatitis C, to include whether he had any evidence that such disability could be related to his active service.  The above referenced medical opinion was solicited based, in part, on his testimony.

Subsequently, the Veteran was informed by letter that the VLJ who had conducted the September 2009 Travel Board hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different VLJ.  He was advised that he had 30 days to respond to the letter, and that, if he did not respond, the Board would assume that he wished to proceed without an additional hearing.  To date, the Veteran has not responded.  Evidentiary development is complete.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA training letter TL 01-02 April 17, 2001.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., IV drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in VVA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. 

The Veteran contends he developed hepatitis C exposure due to duties as a hospital corpsman/paramedic (handling blood, urine and fecal matter) in service.  Alternatively, he contends that his hepatitis C is due to unprotected sex during service.  See February 2003 and September 2003 statements, January 2004 VA examination report, and September 2009 hearing transcript.

The Veteran's STRs, including a March 1993 separation examination report, do not note any history of drug use or a diagnosis of hepatitis C, liver abnormalities, or blood abnormalities.  His DD Form 214 notes that his medical occupational specialties included field medical service technician and basic hospital corpsman.

VA outpatient treatment records note that the Veteran was seen as a new patient in 2003.  A diagnosis of hepatitis C and a history of needle drug use and sexual addiction were noted.

At a VA examination in January 2004, it was noted that a positive blood test for hepatitis C antibodies had been reported in January 2003.  The examiner cited that the Veteran admitted having unprotected sex while on active duty and since discharge; and he had also denied drug use on active duty but admitted illegal drug use with needles after service.  The examiner noted there was a possibility that the two needle sticks which the Veteran reported as occurring in-service at Balboa in the 1990 to 1991 time period could have been a source.  However, the examiner opined, "it is far more likely that unprotected sex or needle illegal drug use may have been the source [of his hepatitis C]."  The VA examiner concluded that it was very unlikely that the Veteran contracted hepatitis C while he was on active Navy duty because of the preceding information.  The examiner stated, "I think it is most likely that either unprotected sex or the use of needles for illegal drugs are the cause, but we have no proof."

During a September 2009 Travel Board hearing, the Veteran reported that he was exposed to blood in his duties as a medic in service.  He indicated that although he had a history of IV drug use, he did not remember using an infected needle.

Because of inconsistencies in the January 2004 VA examiner's negative medical nexus opinion, the Board's January 2010 remand sought an addendum medical opinion to clarify the January 2004 VA examiner's opinion. 

During a November 2010 VA examination, the examiner reviewed the claims file and diagnosed chronic hepatitis C without complications.  The examiner stated, "[i]t is unlikely that the Veteran's hepatitis C was contracted while he was on active duty as an EMT medic though he had needle sticks on one or two occasions."  The examiner reasoned that hepatitis C is uncommonly transmitted this way and investigation did not find that there was exposure to hepatitis C in either case.  The examiner further reasoned that hepatitis C is most commonly transmitted by shared needles among IV drug users, and in the past, by blood transfusions prior to the invention of a successful identifying test for hepatitis C.  However, noting the Veteran's post-service IV drug use, the examiner opined that "...it is more likely that this is the source of his chronic hepatitis C."  

Unfortunately, the November 2010 VA did not address the Veteran's reported unprotected sex during active duty as another potential cause of his current, chronic hepatitis C disability.  Therefore, the Board's September 2012 remand sought an additional medical opinion. 

A January 2013 VA examination report notes the Veteran's diagnosis of hepatitis C, a history of needle sticks during his duties as a medical corpsman in service, and his credible reports of engaging in unprotected sex during service and engaging in unprotected sex and IV drug use after service.  After reviewing the claims file, the examiner opined that it is less likely than not that the Veteran's hepatitis C is due to service.  He noted an article entitled "Epidemiology and Transmission of Hepatitis C Virus Infection," which states that injection drug use with shared needles or other paraphernalia has been the most common identifiable source of acute hepatitis C infection in the United States.  Over 60 percent of newly acquired infections occur in individuals who have injected illegal drugs during the six months prior to disease onset.  The efficiency of hepatitis C transmission by sexual or household contact is low.  The examiner noted that the Veteran's strongest risk factor for hepatitis C is past IV drug use (with an odds ratio of 49.6), which far outweighs the risk associated with unprotected sex (odds ratio of 6.3 if with an IV drug user) or healthcare needle sticks (odds ratio of 2.1).  He opined, therefore, that the Veteran's hepatitis C is less likely than not related to military service.

In the Board's opinion, the preponderance of the evidence is against the claim.  The evidence shows that the Veteran's risk factors included not only exposure to blood as a health care worker and occasions of unprotected sex during service, but also unprotected sex and IV drug use after service.  By the Veteran's own account, he did not us IV drugs in service.  

As noted above, the January 2004 VA examiner's opinion is inconsistent and therefore is not adequate for adjudication purposes.  Moreover, following a review of the claims file in November 2010 and January 2013, the VA physicians opined that the Veteran's hepatitis C was related to post-service IV drug use.  No competent medical professional has advanced a relationship between the disability and the Veteran's service, to include risk factors noted therein. 

Consideration has been given as to whether the Veteran may be awarded service connection for hepatitis C secondary to service-connected PTSD.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Therefore, if, arguendo, the Veteran acquired hepatitis C by IV drug use in service, the claim would be denied because VA benefits may not be paid for disability resulting from willful misconduct.  See 38 C.F.R. § 3.301(d).

However, VA regulation also notes that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301(c)(3).  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  Secondary service connection shall be awarded for disabilities that are "proximately due to or the result of a service connected disease or injury."  38 C.F.R. § 3.310(a).  

Here, however, the Veteran has presented no competent evidence that his IV drug use, which lead to his hepatitis C, was caused by his service-connected PTSD.  The contrary has been shown.  Specifically, a September 2010 VA psychology examination report notes diagnoses including PTSD and IV drug abuse.  The examiner stated that the Veteran "experienced multiple emotional problems including attempts of self harm, difficulty to cope with stress and used recreational drugs to cope with his stressors" prior to his military service.  Moreover, the examiner highlighted that "[i]n the past he was treated for diagnoses of depression, drug abuse and bipolar disorder type II" that were related to his stressors in [service]."  A basis for an award of secondary service connection in not shown.

The Veteran asserts that his hepatitis C is related to his military service.  The Board acknowledges that the Veteran is competent to describe his risk factors, such as engaging in unprotected sex and using IV drugs.  In addition, for purposes of this decision, the Board has no reason to find that the Veteran is not credible.  Some level of medical competence/proficiency is also conceded due to the Veteran's medical training as a paramedic in service.  However, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation to the facts of this case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating infectious diseases or liver diseases.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The same could be said to any assertion the Veteran would have that would relate his PTSD to the drug abuse/dependence that led to his hepatitis C infection.  Such clearly diminishes the probative value of his opinion.  The Board therefore finds that the Veteran is not competent to offer an opinion concerning the etiology of his hepatitis C.  Moreover, even if his training as a paramedic including some education with respect to hepatitis C and its causes, which has not been shown, his opinion would be outweighed by the negative VA examination, which was conducted by a physician

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


